Citation Nr: 1609262	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-27 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness, tingling, and pain in the right wrist and hand (asserted as right carpal tunnel syndrome), to include as manifestations of an undiagnosed illness or multi-symptom illness.

2.  Entitlement to service connection for a disability manifested by numbness, tingling, and pain in the left wrist and hand (asserted as left carpal tunnel syndrome), to include as manifestations of an undiagnosed illness or multi-symptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to April 2001, July 2006 to 
 October 2007, and November 2009 to February 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran filed a timely Notice of Disagreement (NOD) in July 2012, and the RO issued a Statement of the Case (SOC) in May 2013.  The Veteran filed a timely VA Form 9 in July 2013.  

The Board remanded the claims in August 2015, and they have been returned to the Board for adjudication.  

The Veteran's issues on appeal were originally characterized as claims of entitlement to service connection for carpal tunnel of the right wrist and carpal tunnel of the left wrist.  The Board observes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The record evidence reveals that, while a diagnosis of bilateral carpal tunnel syndrome is not demonstrated by the medical data of record, the Veteran has complained of, and received treatment for, symptoms of numbness, tingling, and pain in his wrists and hands.  Given the foregoing, the issues on appeal are not limited solely to service connection for carpal tunnel of the bilateral wrists; rather, the issues are properly phrased as listed on the title page, to include as manifestations of an undiagnosed illness or multi-symptom illness.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the issues of entitlement to service connection for a disability affecting the right and left wrists and hands, to include as manifestations of an undiagnosed illness or multi-symptom illness.

The Veteran is seeking service connection for disabilities affecting his wrists and hands, which he attributes to his period of service.  During the pendency of this appeal, the Veteran has complained of symptoms of numbness, tingling, and pain in his wrists and hands; nonetheless, there is no evidence that he currently suffers from a diagnosis of bilateral carpal tunnel syndrome.

During the November 2015 Board hearing, the Veteran testified to the effect that he began feeling numbness in hands when he woke up, and when he was using them at work a lot after his first deployment in approximately 2006 or 2007.  When he got back, the Veteran related that he sought treatment from the VA Medical Center in Newington, and that he was sent for physical therapy and tests.  He related that he was given braces to wear while he slept at night; this, he reported keeps him awake.  The Veteran testified that when he wakes up, his hands are locked up like a "claw."  He has to slowly get them moving again.  The Veteran related that his symptoms have worsened over time.  He reported that he has continued to seek treatment for the pain from the VA Medical Denter in Newington.  Also, the Veteran related that he has been tested for carpal tunnel, the results of which were negative.  The Veteran elaborated that he has to take breaks at work because of the pain; he is a mechanic.  He also has to shake his hands out and slowly get the blood circulating again, like he does when he wakes up in the morning.  The Veteran stated that he served in Afghanistan and Iraq.  The Veteran testified to the effect that he first began to experience numbness, cramping, and stiffness in his hands while serving on active duty in 2006 or 2007, and that he has continued to experience these same symptoms since service.

Upon review, the Veteran's service treatment records indicate that he had no problems noted in October 2005 and November 2006.  In September 2007, during a post-deployment physical examination, the Veteran complained of numbness and tingling in his hands and feet.  The Veteran's service personnel records confirm his service in Afghanistan and Iraq.

When the Veteran was examined by VA in January 2008, he complained of symptoms of numbness and tingling in his shoulders that radiated down to his fingers.  The Veteran recounted that the episodes would last 30 to 60 minutes and would occur about three or four times per week.  The Veteran reported that these symptoms began in July 2007.  The Veteran related that he wore heavy gear during his deployment which would aggravate his symptoms, and noticed the numbness when he removed his flak jacket.  He recounted that he wore the heavy armor eight to sixteen hours per day.

Additional VA treatment records indicate that in October and November of 2012, the Veteran complained of numbness and tingling at night; he stated that he wakes up with numbness and cramps most nights; and that he continued to complain of numbness in his hands, for which the Veteran related to have had occupational therapy.  In October 2012, a diagnosis of carpal tunnel syndrome was ruled out.

The record before the Board indicates that the Veteran complained of symptoms affecting his hands in service, and that these symptoms have continued to the present.  The Veteran relates an onset of his symptoms while serving the Southwest Asia theater, and that his symptoms also felt in his wrists and hands.  The Board recognizes that the Veteran does not have a diagnosis of bilateral carpal tunnel syndrome, but given the record evidence, the Board finds that additional evidentiary development is necessary to determine whether the Veteran's symptoms of numbness, tingling, cramping, and pain in the joints of wrists and hands are related to a known clinical diagnosis; or whether such symptoms evidence a qualifying chronic disability, i.e., one that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2015).  Accordingly, a VA examination, including a medical opinion, is warranted for the purpose of providing medical guidance to assist the Board in making such determinations. 

Also, the Veteran has not been provided with notice on how to establish a claim based on undiagnosed illness under 38 C.F.R. § 3.317.  He should be notified of the requirements to establish service connection on such a basis.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated him for his symptoms of numbness, tingling, cramping, stiffness, and pain in the joints of his wrists and hands since 2012.  After the Veteran has signed the appropriate releases, the non-VA records, which are not already on file, should be obtained and associated with the claims file.  All efforts to obtain VA and non-VA record, which are adequately identified, should be fully documented, the facility must provide a negative response if the identified records are not available.

2.  The Veteran should be provided notice that substantially complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and that informs him as to how to substantiate a claim of service connection based on an undiagnosed illness or chronic multi-symptom illness that causes a qualifying chronic disability.  38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).  

Specifically, the Veteran should be advised that he may submit non-medical objective evidence that independently observes or verifies his symptoms of numbness, tingling, cramping, stiffness, and pain in the joints of his wrists and hands, such as evidence showing: (1) lost time from work, (2) the Veteran having sought medical treatment for his symptoms, and (3) changes in the Veteran's appearance, physical abilities, and mental or emotional attitude.  The Veteran should also be advised that he may submit lay statements from himself, family members, or others who can attest from personal experience to their observations of the Veteran's symptoms or of any of the other factors listed above.

3.  Thereafter, the Veteran should be scheduled for a VA examination by a medical professional with appropriate expertise.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed.  All indicated tests and studies should be accomplished, and the clinical findings should be reported in detail.

(a) Based on the examination and a review of evidence of record, the medical professional should (1) record all noted signs and reported symptoms involving the Veteran's wrists and hands (including but not limited to numbness, tingling, cramping, stiffness, and pain), (2) document all clinical findings, and (3) provide a diagnosis, if possible.  If the signs or symptoms involving the Veteran's hands and wrists cannot be attributed to any known clinical diagnosis, then the medical professional should so state.

(b) If the signs and symptoms involving the Veterans hands and wrists can be attributed to any known clinical diagnosis, then the examiner should address the following question: is it at least as likely as not (50 percent or greater probability) that such diagnosed disability of the wrists and/or hands manifested during, or as a result of, active military service?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the above development has been completed, the review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
  

